Opinion op the Court by
Judge Turner
Affirming.
At tbe January term, 1912, of tbe Shelby circuit court, the grand jury returned an indictment against Tom Lawson, Tom Martin, and Warren Wade, charging them with the murder of Hardin Inghram.
The first count charges Lawson with the killing, and that appellant, and Wade, were present, aiding, .abetting and assisting him. Upon his trial oh this charge, appellant was found guilty and sentenced to death; his motion for a new trial having been overruled, he appeals.
The indictment in this case is the same and grew out of the same transaction as in the case of Lawson v. Commonwealth, this day decided; and the main facts bearing upon this case are stated in that opinion, except as follows:
It appears that appellant was the third cousin of the girl, Jeanette Wade; that just before the difficulty be met her and she told him she had been pushed off the street by a white boy, but did not say who it was, hut he learned who it was from Lawson after he got np to where the quarrel was going on; that he had a tobacco stick in his hand when he ran np there and had a rock in his pocket when he was arrested afterwards; that just previous to the difficulty, he was seen in an alley, near where the trouble occurred, with a stick in Ms hand; that when he went up to the party who was quarreling, he asked Lawson what was the matter, and Lawson said, “this sissy hell pushed my girl off the street,” and that Inghram said, “Martin, I know you, and Lawson I know you, and1 *120I ain’t scared1 of no nigger,” and that he, appellant, struck Inghram over the head with his stick and about the same time Lawson struck him with the knife; that at the time Inghram had a buggy whip in his hand, but did not strike either him or Lawson with it, and made no effort to do so, and that he -struck Inghram merely because he said “he wasn’t seared of no nigger.”
On his motion for a new trial, he gave five- grounds, all of which bnt two, have been abandoned by his attorneys in their brief in tbis court, to-wit:
1. Because the court erred in refusing to give -a peremptory instruction to find him not guilty.
2. Because there was no evidence to sustain the ver-' diet, and the same was contrary to law.
The -defendant’s own testimony was sufficient to.sustain the verdict against him. He admits that he was related to the Wade girl; that just before the difficulty she had told him she bad been pushed off the. street by a white ¡boy; that when he heard Lawson and the white boys quarreling, be rushed up to where they were with his stick in his hand, that Lawson then informed him Inghram was the boy who had pushed his cousin off the street; that he knew at the time that Lawson was fussing with the Inghram boy over that same occurrence; that all that Inghram did or said,Was he said “he wasn’t scared of no nig*ger,” that he made no effort to strike either him or Lawson; and it is not at all improbable from all the circumstances, that the terrific blow which he struck Inghram over the head with the tobacco stick, so dazed and stunned him, as to enable Lawson to make the death stroke with his knife. Manifestly, Martin was conveniently near to aid Lawson (in his expressed purpose to “get” Inghram and promptly proceeded to render valuable assistance to that end.
From -all the facts and circumstances, it is apparent that he and Lawson were acting in concert.
Judgment affirmed.